lawrence f peek and sara l peek petitioners v commissioner of internal revenue respondent darrell g fleck and kimberly j fleck petitioners v commissioner of internal revenue respondent docket nos filed date in ps established traditional iras ps formed fp corp and directed their new iras to use rolled-over cash to purchase of fp corp ’s newly issued stock ps used fp corp to acquire the assets of afs corp ps personally guaranteed loans of fp corp that arose out of the asset pur- chase in and ps undertook to roll over the fp corp stock from their traditional iras to roth iras including in ps’ income the value of the stock rolled over in those years in after the fp corp stock had significantly appreciated in value ps directed their roth iras to sell all of the fp stock ps’ personal guaranties on the loans of fp corp persisted up to the stock sale in r contends that ps’ personal guaranties of the fp corp loan were prohibited_transactions and as a result the gains realized in and from the sales of fp stock should be included in ps’ income held each of ps’ personal guaranties of the fp corp loan was an indirect extension of credit to the iras which is a prohibited_transaction and under sec_408 the accounts that held the fp corp stock ceased to be iras held further the gains realized on the sale of the fp corp stock are included in ps’ income held further ps are liable for the accuracy-related_penalty under sec_6662 sheldon harold smith for petitioners shawn p nowlan e abigail raines and john q walsh jr for respondent verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner gustafson judge pursuant to sec_6212 sec_1 the internal_revenue_service irs issued statutory notices of deficiency to petitioners lawrence f peek and sara l peek on date and to petitioners darrell g fleck and kimberly j fleck on date determining the following deficiencies in income_tax and accuracy-related pen- alties under sec_6662 for tax years and taxpayers year deficiency penalty sec_6662 peek fleck dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision in these consolidated cases are i whether mr fleck’s and mr peek’s personal guaranties of a loan to fp company were prohibited_transactions under sec_4975 and ii whether the flecks and the peeks owe accuracy-related_penalties under sec_6662 findings_of_fact these cases were submitted by the parties fully stipulated under rule for decision without trial and the stipu- lated facts are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure because we hold that the loan guaranties were prohibited_transactions we need not and do not reach the additional questions of whether prohib- ited transactions occurred i when fp company made payments of wages to mr fleck and mr peek which the irs contends were prohibited trans- actions under sec_4975 or ii when fp company made pay- ments of rent to an entity owned by mrs fleck and mrs peek which the irs contends were prohibited_transactions under sec_4975 we also need not consider whether those issues constitute new_matter see note below furthermore because our holding that the loan guaran- ties were prohibited_transactions resolves the income_tax issues in favor of the irs and against the petitioners we need not reach the question whether mr fleck and mr peek would in the alternative owe excise_tax for excess_contributions to their successor iras under sec_4973 the burden_of_proof is generally on the taxpayer see rule a and the submission of a case as fully stipulated under rule does not alter that burden see 95_tc_82 continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports abbot fire safety inc in mr fleck identified abbott fire safety inc afs as an attractive business opportunity afs special- ized in providing alarms and fire protection hood suppres- sion systems sprinkler systems backflow inspections fire extinguishers and emergency lights for businesses afs also engaged in government-mandated compliance testing related to fire suppression and safety mr fleck contacted a j hoyal co a j hoyal the brokerage firm through which afs was offered for sale while mr fleck originally hoped to purchase afs with a family_member as partner that relative was unable to join the venture instead mr peek an attorney who had provided legal services to mr fleck in the past approached mr fleck about joining the venture mr and mrs fleck are not related to mr and mrs peek the iacc a j hoyal introduced mr fleck to christian blees a cer- tified public accountant c p a at a colorado springs accounting firm mr fleck later introduced mr blees to mr peek neither mr fleck nor mr peek knew mr blees pre- viously mr fleck and mr peek engaged mr blees and his firm to assist in structuring the purchase of afs’s assets and to perform due diligence on the transaction mr blees presented to mr fleck and mr peek information on a strategy he identified as the iacc on date mr blees gave to mr fleck and mr peek documents aff ’d 943_f2d_22 8th cir however the burden_of_proof can be shifted when the commissioner’s position implicates new_matter that was not in the notice_of_deficiency petitioners point out that whereas the notice_of_deficiency determined that they had engaged in prohibited trans- actions forbidden in sec_4975 and f -involving furnishing of goods services etc and receipt of consideration in connection with a transaction involving the income or assets of a plan -the commissioner now relies on sec_4975 which prohibits indirect exten- sion of credit we note that the notices of deficiency make no mention of the loan guaranties to the extent that this issue would require different evidence it could constitute new_matter however we need not resolve that question see 136_tc_263 since the material facts are not actually in dispute and we can resolve the case by a mere preponderance_of_the_evidence verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner that described the iacc plan this strategy called for the participant to establish a self-directed individual_retirement_account ira transfer funds into that ira from an existing ira or sec_401 plan account set up a new cor- poration sell shares in the new corporation to the self- directed ira and use the funds from the sale of shares to purchase a business_interest in addition to describing the plan the iacc documents included an extensive discussion and an opinion letter from mr blees about prohibited_transactions under sec_4975 which state that such transactions would be detrimental to the iacc plan’s tax objectives the documents warned that the taxpayer could not engage in transactions with the ira that the irs would determine to be ‘prohibited trans- actions’ also included in the documents was a letter from the accounting firm which instructed an important distinction to always recognize is that any actions you take on behalf of the corporation must be taken by you as an agent for the corporation and not by you personally any business done by the cor- poration must be done in its status as a corporation and realizing that you are acting as an agent of the corporation only the corporation should exercise care to hold itself out at all times to the public as a cor- poration and not as some other type of entity or as an extension of you personally failure to properly manage the corporations sic affairs or to conduct business in any manner other than at arms length could result in adverse effects to the corporation your ira and to you personally this might include but is not limited to the assessment of additional income taxes penalties and interest from various taxing authorities none of the iacc documents indicate that mr fleck or mr peek informed their accountant that they might guarantee loans for the new corporation as part of their planned acquisition of afs’s assets and the documents included no advice to the effect that an extension of credit or personal guaranty between petitioners and the new corporation would not be considered prohibited_transaction for purposes of sec_4975 mr peek completed and submitted an iacc application and in response received the iacc plan for fp company a document that outlined a plan for the purchase of afs’s assets mr fleck and mr peek subsequently implemented verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports this plan and compensated mr blees and his firm for struc- turing the purchase and performing due diligence both mr fleck and mr peek were aware of the compensation implementing iacc with fp company mr fleck and mr peek each established at vista bank accounts intended to be self-directed iras over which they each retained all discretionary authority and control con- cerning investments mr fleck rolled over funds on date into his ira the fleck vista ira from an existing account maintained for his benefit at the allied domesq k retirement_plan mr peek rolled over funds on date into his ira the peek vista ira from an existing account maintained for his benefit at charles schwab neither mr fleck nor mr peek contributed to the other’s ira on date the articles of incorporation for fp company inc fp company were filed with the colorado secretary of state at formation mr fleck and mr peek intended that fp company would purchase the assets of afs and engage in the retail_sale of fire suppression systems on date each ira purchased big_number shares of newly issued stock in fp company for dollar_figure and thereby acquired a interest in fp company the peek vista ira made its purchase at mr peek’s direction and the fleck vista ira made its purchase at mr fleck’s direction in so doing mr peek and mr fleck both intended that fp company would purchase the assets of afs at the time of purchase both mr peek and mr fleck also intended to serve as corporate officers and directors of fp company in a transaction closed in mid-date but with an agreed effective date of date fp company acquired most of afs’s assets for a price of dollar_figure con- sisting of a dollar_figure in cash derived from i a dollar_figure bank loan to fp company from a credit_union and ii dollar_figure of the proceeds of the sale of fp company’s stock to the iras b a dollar_figure promissory note from fp com- pany to a j hoyal the broker and c a dollar_figure promis- sory note from fp company to the sellers secured_by per- sonal guaranties from mr fleck and mr peek verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner as part of mr fleck’s and mr peek’s personal guaranties a deed_of_trust on their personal residences was recorded in el paso county colorado on date mr fleck and mr peek were grantors and leslie and carol heinrich the shareholders of the corporation selling afs’s assets were the grantees of the deed_of_trust the guaranties remained in effect until the sale and merger of fp company in operation of fp company d b a abbott on date fp company filed a statement of change_of registered officer or registered agent with the colorado secretary of state which named mr peek as the new registered agent of fp company also on september fp company filed two certificates of assumed or trade_name indicating that it would hereafter do business as abbott fire safety inc and abbott fire extinguisher company inc from until the sale mr fleck and mr peek were the only persons to serve as corporate officers and directors of fp company subsequent transactions involving the fleck and peek iras in mr fleck and mr peek’s accountants informed them that vista bank was terminating its services as custo- dian of the fleck vista ira and the peek vista ira con- sequently they transferred the fleck vista ira and the peek vista ira to first trust co of onaga to become the fleck onaga ira and the peek onaga ira each man intended the new account to be self-directed in each new ira the sole asset was the shares of fp company previously held in the vista iras in mr fleck converted half of the fleck onaga ira to a roth_ira at the same bank the fleck roth_ira and mr peek converted half of the peek onaga ira to a roth_ira the peek roth_ira in each transferred the remaining half of his onaga ira into his roth_ira so that thereafter each roth_ira owned of the stock of fp com- pany mr fleck and mr peek each reported the fair market values of the converted portions of their accounts as taxable_income for and verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports sale and merger of fp company in the roth iras sold fp company to xpect first aid co each roth_ira received payments on the following dates and in the following amounts for it sec_50 interest in fp com- pany date payment dollar_figure big_number big_number big_number big_number total big_number following these payments neither the fleck roth_ira nor the peek roth_ira owned any interest in fp company and neither mr fleck nor mr peek had any involvement with fp company or xpect first aid co administrative actions both the flecks and the peeks timely filed federal_income_tax returns on form sec_1040 u s individual_income_tax_return for the years and the irs examined those returns adjusted petitioners’ income to include capital_gain from the sale of fp company stock and in the alter- native imposed excise_tax for excess_contributions to mr fleck’s and mr peek’s roth iras during the irs issued statutory notices of deficiency to the peeks on date and to the flecks on date the peeks timely mailed their petition to this court on date and the flecks timely mailed their petition to this court on date at the time they filed their petitions both the flecks and the peeks resided in colorado i iras and prohibited_transactions opinion a taxpayer who invests his money in the hope of making a gain over a period of years-whether to fund his retirement as a result of the increased income the irs also made computational adjustments to exemption amounts student interest deductions for the flecks only itemized_deductions and self-employment_tax verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner or for any other purpose-normally must pay tax on that gain as he realizes it sec_1001 c his payment of the tax from time to time diminishes the size of his investment and thereby to some extent diminishes his future gains however a taxpayer may create an individual_retirement_account which is exempt from tax under sec_408 and in which his investment can therefore increase until his retirement without being diminished by income_tax_liability as long as the account qualifies as an ira the taxpayer- investor is not liable for income_tax on the gains so that the undiminished investment account can earn maximum returns until the time comes for payout when the taxpayer will finally owe income_tax on those greater gains under sec_408 the benefit of the traditional_ira is thus deferral of income_tax_liability on retirement investment gains mr fleck and mr peek therefore used iras to make their investments in fp company with the intention of deferring until retirement their income_tax_liability on the gain they hoped for and did experience from that investment however iras are subject_to special rules including the provision in sec_408 that an account ceases to qualify as an ira if the individual for whose benefit any individual_retirement_account is established engages in any transaction prohibited by sec_4975 the irs con- tends that under that provision the fleck vista ira the peek vista ira and their successor iras ceased to qualify as iras as of the first day of through because mr fleck and mr peek made loan guaranties that were prohib- to the extent mr fleck and mr peek attempted to use roth iras under sec_408a their desired tax_benefit was slightly different a tax- payer investing through a roth_ira does not exclude qualifying contribu- tions to the roth_ira from income but once in the roth_ira investments grow tax free and qualifying distributions from the roth_ira are not sub- ject to tax see sec_408a because the iras ceased to qualify before the attempted roth conversion the roth_ira rules of sec_408a have no ap- plication in these cases sec_408 provides if during any taxable_year of the indi- vidual for whose benefit any individual_retirement_account is established that individual or his beneficiary engages in any transaction prohibited by sec_4975 with respect to such account such account ceases to be an individual_retirement_account as of the first day of such taxable_year verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports ited transactions under sec_4975 the irs therefore concludes that the iras’ assets are under sec_408 deemed to have been distributed to mr fleck and mr peek who both therefore owe income_tax on the gain on sale in and petitioners dispute the irs’s contention that any prohibited_transactions occurred and instead contend that the iras remained qualified as such and therefore remained exempt from tax under sec_408 ii loan guaranties as prohibited_transactions the irs argues that mr fleck’s and mr peek’s personal guaranties of the dollar_figure promissory note from fp com- pany to the sellers of afs in as part of fp company’s purchase of afs’s assets were prohibited_transactions sec- tion c b prohibits any direct or indirect lending of money or other extension of credit between a retirement_plan and a disqualified_person emphasis added petitioners counter that mr fleck’s and mr peek’s personal guaranties were not prohibited_transactions because they did not involve the plan ie in this case the iras whereas the extension of credit prohibited under sec_4975 is between a plan and a disqualified_person emphasis added they acknowledge that a loan guaranty sec_4975 enumerates categories of prohibited_transactions in- cluding any direct or indirect- b lending of money or other exten- sion of credit between a plan and a disqualified_person sec_408 provides in any case in which any account ceases to be an individual_retirement_account by reason of subparagraph a as of the first day of any taxable_year paragraph of subsection d applies ie any amount_paid or distributed shall be included in gross in- come by the payee or distributee as if there were a distribution on such first day in an amount equal to the fair_market_value on such first day of all assets in the account on such first day sec_4975 defines disqualified_person as a fiduciary which is itself defined in sec_4975 as any person who exer- cises any discretionary authority or discretionary control respecting man- agement of such plan or exercises any authority or control respecting man- agement or disposition of its assets see 106_tc_76 ndollar_figure the parties stipulated that mr fleck and mr peek each retained all authority and control_over his vista ira and its successor iras and that each used this discretion to direct their iras to invest in fp company thus mr fleck and mr peek were disqualified_person s as to their iras for purposes of this section verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner can fall within the prohibition because though it is not a direct extension of credit ie a loan it is an indirect exten- sion of credit see 101_tc_518 an individual who guarantees repayment of a loan extended by a third party to a debtor is although indirectly extending credit to the debtor but petitioners argue that the prohibition applies only to an extension of credit that whether direct like a loan or indirect like a loan guaranty is between a plan and a disqualified_person the loan guaranties at issue were between disqualified persons mr fleck and mr peek and an entity other than the plans-ie fp company an entity owned by the iras rather than the iras themselves this reading of the statute however would rob it of its intended breadth sec_4975 prohibits any direct or indirect extension of credit between a plan and a disqualified_person emphasis added the supreme court has observed that when congress used the phrase any direct or indirect in sec_4975 it thereby employed broad language and showed an obvious intention to prohibit something more than would be reached without it 508_us_152 as the commissioner points out if the statute prohibited only a loan or loan guaranty between a disqualified_person and the ira itself then the prohibition could be easily and abusively avoided simply by having the ira create a shell subsidiary to whom the disqualified per- son could then make a loan that however is an obvious evasion that congress intended to prevent by using the word indirect the language of sec_4975 when given its obvious and intended meaning prohibited mr fleck and mr peek from making loans or loan guaranties either directly to their iras or indirectly to their iras by way of the entity owned by the iras iii tax consequences of the guaranties on the sale of stock the irs’s two notices of deficiency issued to petitioners for and are similar and the one issued to the flecks asserted the prohibited_transaction triggered a liquidation of the iras in the sic following that liquidation the stock of fp company inc is treated verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports as owned by the sic fleck and another individual ie mr peek personally consequently fleck and the other individual are taxed personally on any gain on the sale of such stock petitioners seem to argue that the irs’s notices of deficiency issued for and are somehow too late because the loan guaranties were made in and that in the absence of an earlier notice_of_deficiency the iras remained exempt petitioners suggest that if the iras did not lose their exemp- tion until then petitioners would have realized ordi- nary income in that year rather than the capital_gain deter- mined in the notices and they argue that since the notices did not make that particular adjustment the notices are somehow inadequate to support an assessment of tax based on capital_gains this argument either misconstrues the tax consequences to an individual who engages in prohibited_transactions with respect to an ira or perhaps exaggerates the importance of the wording of the notices the notices determined deficiencies for and on the basis of a prohibited_transaction that took place in we now redetermine those and deficiencies and decide whether the accounts that held the fp company stock were iras in when the stock was sold we hold they were not when they ceased to be iras and therefore exempt from income_tax we hold in and the tax con- sequences of their non-exemption we hold mr fleck and mr peek are liable for tax on the capital_gains realized in and from the sale of the fp company stock the loan guaranties were not a once-and-done transaction with effects only in but instead remained in place and constituted a continuing prohibited_transaction thus pre- venting mr fleck’s and mr peck’s accounts that held the fp company stock from being iras in subsequent years on date it remained true that mr fleck and mr peek guaranteed the loan to fp company if fp company defaulted they would pay by its nature the loan guaranty that each man made put him and his account in an indirect since the guaranties ie the prohibited_transactions continued through the time of the sale of fp company stock in we do not ad- dress what if any requirements there are to subsequently reform or resus- citate an ira that pursuant to the provisions in sec_408 has ceased to be an individual_retirement_account verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner lending relationship that would persist until the loan was paid off consequently under sec_408 each original account holding the fp company stock ceased to qualify as an ira in in and when mr fleck and mr peek established roth iras those accounts ceased to be roth iras when they funded the accounts with fp company stock because the prohibited_transactions continued as to those accounts see sec_408a except as provided in this section a roth_ira shall be treated for purposes of this title in the same manner as an individual_retirement_plan for the same reasons the accounts holding the fp company stock when the stock was sold in were not roth iras and the gains from the sale realized in and were not exempt from tax the tax_liability from the gain is prop- erly attributable to mr fleck and mr peek as the creators and beneficiaries of the accounts that sold the fp company stock see sec_671 sec_408 e a i petitioners have not challenged the irs’s calculation of gain on the sale or asserted that they were entitled to a higher basis in the stock than what the irs allowed they were therefore liable for tax on the gains realized in the sale transaction as deter- mined in the notices of deficiency iv accuracy-related_penalties a substantial understatements the irs determined that the flecks and the peeks are liable for a accuracy-related_penalty because their underpayments were substantial_understatement s of income_tax under sec_6662 by definition an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on in the alternative the irs agues that mr fleck and mr peek owe excise_tax on the excess_contributions to their successor iras under sec_4973 while sec_4973 imposes an excise_tax equal to of the ex- cess contribution made to a traditional roth_ira this tax is imposed only for each subsequent year in which the excess_contribution remains in the ira under our holding here that when the iras engaged in prohibited_transactions they ceased to be iras and the value of the iras’ assets con- stituted deemed distributions to mr peek and mr fleck personally any excessive contribution to a new ira was self-corrected and no excise_tax would be due we therefore do not address further this alternative theory verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports the return sec_6662 pursuant to sec_7491 the commissioner bears the burden of producing sufficient evidence showing that the imposition of the penalty is appro- priate in a given case 116_tc_438 he has met this burden of showing substantial understatements of income_tax for since the adjust- ments for in the notices of deficiency result in defi- ciencies that exceed the requisite amounts the same cannot be said for the deficiencies consequently the commis- sioner also maintains that both the and underpay- ments in these cases were attributable to negligence or dis- regard of rules or regulations sec_6662 b negligence or disregard the term for purposes of sec_6662 ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title ie u s c sec_6662 negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard of the rules or regulations sec_6662 the underpayments in these cases result from petitioners’ failures to report capital_gain income that they realized from the sale of fp company stock instead petitioners con- tended that iras held the fp company stock when the stock was sold and therefore the realized gains were not taxable however mr fleck and mr peek were well aware that prohibited_transactions listed in sec_4975 could be fatal to their ira arrangements because both the iacc informa- tion they received and an opinion letter from their account- ant discussed sec_4975 in detail the iacc information expressly stated the taxpayer could not engage in trans- actions with the ira that the irs would determine to be ‘prohibited transactions’ sec_4975 clearly provides that any indirect lending of money or other extension of credit between a plan and a disqualified_person is a prohibited_transaction as we have held mr fleck’s and mr peek’s personal guaranties to fp company were indirect extension s verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie peek v commissioner of credit to their iras and were prohibited_transactions see janpol v commissioner t c pincite and no one advised them otherwise given mr fleck’s and mr peek’s knowledge about the hazards of prohibited_transactions and their per- sonal involvement with the fp company transactions in particular their personal guaranties we conclude that peti- tioners were negligent when they failed to report income from the sales of fp company stock after mr fleck and mr peek had engaged in a prohibited_transaction c reasonable_cause and good_faith is once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination incorrect rule a higbee v commissioner t c pincite petitioners argue that even if they owe tax on the gain from the sale of fp company they acted with reasonable_cause and in good_faith when they failed to report the capital_gains at issue because they relied on advice provided by mr blees the c p a see sec_6664 accuracy-related_penalty is not due with respect to any portion of an underpayment if it is shown that there was reasonable_cause and taxpayer acted in good_faith with respect to that portion however as mr fleck and mr peek knew mr blees was himself not a disinterested professional but rather an active promoter of the iacc a promoter is ‘an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ’ 136_tc_67 quoting tigers eye trading llc v commissioner t c memo aff ’d 684_f3d_84 d c cir what they received from mr blees was not advice so much as a sales pitch because of mr blees’s role as promoter mr fleck and mr peek could not reasonably and in good_faith rely on that advice see ltd v commissioner t c pincite pro- moters take the good-faith out of good-faith reliance as the parties have stipulated mr blees sold to mr fleck and mr peek the iacc plan which was later used to structure the purchase of afs’s assets mr blees was thus a promoter and mr fleck and mr peek could not reasonably and in good_faith rely on his advice to adopt the iacc verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie united_states tax_court reports moreover there is no indication that mr fleck and mr peek informed their accountant of their intention to person- ally guarantee fp company loans or that mr blees gave them any advice that their personal guaranties would not be a prohibited_transaction under sec_4975 rather they were warned not to engage in any transactions that the irs would determine to be a ‘prohibited transaction’ since mr blees’s advice did not address the issue of per- sonal guaranties we conclude that petitioners did not rely on their accountant’s advice with regard to the prohibited trans- actions in these cases and did not have reasonable_cause or act in good_faith in failing to report the capital_gains in these cases we therefore sustain the imposition of the accuracy-related_penalty under sec_6662 for both years in issue in both cases to reflect the foregoing decisions will be entered under rule f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v peek jamie
